Citation Nr: 1810905	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  16-61 286	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for coronary artery disase, status post coronary artery bypass grafting, to include as due to herbicide exposure.

2. Entitlement to service connection for a psychiatric disorder, claims as posttraumatic disorder (PTSD), anxiety and depression.

3. Entitlement to an earlier effective date for non-service-connected pension and special monthly pension based on statutory housebound status prior to March 9, 2011.

4. Entitlement to special monthly compensation based on the need for aid and attendance and housebound status.

   
   
   REPRESENTATION

Appellant represented by: Stacey Penn Clark, Attorney


INTRODUCTION

The Veteran served on active duty with the Air Force from June 1971 to June 1974 and from June 1974 to August 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision which granted non-service-connected pension effective March 9, 2011; granted special monthly pension based on statutory housebound status effective March 9, 2011; denied service connection for coronary artery disease; denied service connection for a psychiatric disability; and denied special monthly compensation based on the need for aid and attendance or based on housebound status. 

ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  

In this case, in January 2017, the Veteran's attorney requested additional time to submit evidence in support of the appeal.  This request was not properly addressed before the Board issued a decision in June 2017.   (Following issuance of this order, the Veteran and his attorney will be notified via letter and be given an opportunity to submit evidence and argument.)

Accordingly, the June 9, 2017 Board decision addressing the issues of:  1) entitlement to service connection for coronary artery disase, status post coronary artery bypass grafting, to include as due to herbicide exposure; 2) entitlement to service connection for a psychiatric disorder, claimed as PTSD, anxiety and depression; 3) entitlement to an earlier effective date for non-service-connected pension and special monthly pension based on statutory housebound status prior to March 9, 2011; and 4) entitlement to special monthly compensation based on the need for aid and attendance and housebound status is VACATED. 




	                        ____________________________________________
	K. Parakkal
	Veterans Law Judge, Board of Veterans' Appeals


